DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
	Tribasic lead sulfate (3PbO * 3PbSO4) should be tribasic lead sulfate (3PbO * 4) ([0045]) 
	Tetrabasic lead sulfate (4PbO * 4PbSO4) should be tetrabasic lead sulfate (4PbO * 4) ([0045]).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10, 12, 15, 19-20 & 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiko et al. (JP H10223211 A – machine translation provided in this office action).
	Regarding claim 1, Masahiko discloses a battery plate (electrode plate [0009]) comprising:
	a) a substrate (electrode lattice [0009]) having a first surface (top surface) opposing a second surface (bottom surface);
	b) one or more active materials (4PbO / PbSO4 and 3PbO / PbSO4 / H2O and t-PbO [0019]) disposed on the first surface (top surface) of the substrate (electrode lattice);
	wherein the one or more active materials (4PbO / PbSO4 and 3PbO / PbSO4 / H2O and t-PbO) disposed on the first surface (top surface) include two or more discrete active material regions (Fig. 2d, solid white region and white with black lines region), wherein at least one of the two or more discrete active material regions (Fig. 2d, solid white region) includes a first lead oxide (3PbO / PbSO4 / H2O) while at least another of the two or more discrete active material regions (Fig. 2d, white with black lines region),  includes a second lead oxide (4PbO / PbSO4) different from the first lead oxide (3PbO / PbSO4 / H2O); and
	wherein the battery plate is a monopolar plate ([0009]).
	Regarding claim 3, Masahiko further discloses the battery plate of claim 1, wherein the two or more discrete active material regions (Fig. 2d, a solid white region and a white with black lines region) include two or more active material layers deposited on top of each other (Fig. 2d) such that one layer of the one or more active materials (Fig. 2d, white with black lines region) is located between the substrate (electrode lattice, Fig. 2d, solid black region) and at least another layer of the one or more active materials (Fig. 2d, solid white region).
	Regarding claim 4, Masahiko further discloses the battery plate of claim 1, wherein the two or more discrete active material regions (Fig. 2d, solid white region and white with black lines region) are deposited adjacent to one another (Fig. 2d, solid white region deposited adjacent to white with black lines region).
	Regarding claim 5, Masahiko further discloses the battery plate of claim 1, wherein the one or more active materials (4PbO / PbSO4 and 3PbO / PbSO4 / H2O and t-PbO [0019]) are in the form of a paste ([0019]).
	Regarding claim 10, Masahiko further discloses the battery plate of claim 1, wherein at least one of the two or more discrete active material regions (Fig. 2d, solid white region and white with black lines region) includes a tribasic lead oxide (3PbO), tetrabasic lead oxide (4PbO), or both (3PbO and 4PbO, [0019], Fig. 2d).
	Regarding claim 12, Masahiko further discloses the battery plate of claim 1, wherein at the first lead oxide (3PbO / PbSO4 / H2O) includes a tribasic lead oxide (3PbO) and the second lead oxide (4PbO / PbSO4) includes a tetrabasic lead oxide (4PbO).
	Regarding claim 15, Masahiko further discloses the battery plate of claim 1, wherein at least one of the two or more discrete active material regions (Fig. 2d, white with black lines region) is a tetrabasic lead paste while at least another of the two or more discrete active material regions (Fig. 2d, solid white region) is a tribasic lead paste.
	Instant specification states a battery with a high energy density, a tetrabasic lead may be preferred, while for a battery with high power density, a tribasic lead may be preferred ([0005]).
	Therefore, Masahiko teaches the limitation “wherein at least one of the two or more discrete active material regions is a high-energy paste while at least another of the two or more discrete active material regions is a high-power paste.”
	Regarding claim 19, Masahiko further discloses the battery plate of claim 1, wherein the two or more discrete active material regions (Fig. 2d, solid white region and white with black lines region) are substantially asymmetric.
	Regarding claim 20, Masahiko further discloses the battery plate of claim 1, wherein the two or more discrete active material regions (Fig. 2d, solid white region and white with black lines region) are substantially continuous relative to one another (Fig. 2d shows solid white region substantially continuous relative to white with black lines region.
	Regarding claim 23, Masahiko further discloses the battery plate of claim 1, wherein the one or more active materials (4PbO / PbSO4 and 3PbO / PbSO4 / H2O and t-PbO [0019]) are two or more active materials (4PbO / PbSO4 and 3PbO / PbSO4 / H2O [0019]) separated into the two or more discrete active material regions (Fig. 2d, solid white region and white with black lines region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiko et al. (JP H10223211 A – machine translation provided in this office action) as applied to claim 1 above, and further in view of Lam et al. (US 20120244429 A1).
	Regarding claim 17, Masahiko further discloses the battery plate of claim 1, does not teach wherein at least one of the two or more discrete active material regions includes one or more conductive additives. 
	However, Lam teaches active materials can be used in combination with one or more additives, such as conducting materials to improve the performance of the electrode ([0015], [0072], [0082] & [0084]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to add conductive additives of Lam to the discrete active material regions of Masahiko, in order to improve the electrode performance.  

Claims 24, 26, 28-29, 31, & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko et al. (JP H10223211 A – machine translation provided in this office action) as applied to claim 1 above, and further in view of Bullock et al. (US 5143806 A). 
	Regarding claim 24, Masahiko further discloses the battery plate of claim 23, does not teach wherein the two or more active materials include one or more active materials having a higher pore surface area than one or more other active materials.
	However, Bullock teaches wherein the two or more active materials (positive electrode and negative electrode) include one or more active materials (beta-lead dioxide, 14) having a higher pore surface area (porous; Col. 5 Lines 10-13 & Col. 5 Lines 51-56) than one or more other active materials (alpha-lead oxide is a dense layer; Col. 5 Lines 10-13). The relative amounts of both active materials will affect the ultimate performance of the battery via the porosity of the electrode (Col. 4 Lines 56-62), and thus the dense and non-porous alpha-lead dioxide may be preferred over the porous beta-lead dioxide (Col. 5 Lines 51-56).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to have the pore surface area of the active materials of Masahiko have an outer layer with higher pore surface area and an area closer to the electrode with lower pore surface area (high density), such as Bullock suggests, in order to improve the electrode performance.  
	Regarding claim 26, Masahiko further discloses the battery plate of claim 23, does not teach wherein the two or more active materials include one or more high pore surface area materials which have a pore surface area of about 8 m2/g or higher to about 20 m2/g or less.
	However, Bullock teaches wherein the two or more active materials (positive electrode and negative electrode) include one or more active materials (beta-lead dioxide, 14) having a higher pore surface area (porous; Col. 5 Lines 10-13 & Col. 5 Lines 51-56) than one or more other active materials (alpha-lead oxide is a dense layer; Col. 5 Lines 10-13). The relative amounts of both active materials will affect the ultimate performance of the battery via the porosity of the electrode (Col. 4 Lines 56-62), and thus the dense and non-porous alpha-lead dioxide may be preferred over the porous beta-lead dioxide (Col. 5 Lines 51-56).
	The teaching above identifies the pore surface area of the active materials as result effective variables.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the pore surface area of the active materials of Masahiko, in order improve electrode performance. 
	Regarding claim 28, Masahiko further discloses the battery plate of claim 23, does not teach wherein two or more active materials include one or more low pore surface materials which have a porosity of about 0 m2/g or greater to about 5 m2/g or less.
	However, Bullock teaches wherein the two or more active materials (positive electrode and negative electrode) include one or more active materials (beta-lead dioxide, 14) having a higher pore surface area (porous; Col. 5 Lines 10-13 & Col. 5 Lines 51-56) than one or more other active materials (alpha-lead oxide is a dense layer; Col. 5 Lines 10-13). The relative amounts of both active materials will affect the ultimate performance of the battery via the porosity of the electrode (Col. 4 Lines 56-62), and thus the dense and non-porous alpha-lead dioxide may be preferred over the porous beta-lead dioxide (Col. 5 Lines 51-56).
	The teaching above identifies the porosity of the active materials as result effective variables.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the porosity of the active materials of Masahiko, in order improve electrode performance. 
	Regarding claim 29, Masahiko further discloses the battery plate of claim 23, does not teach wherein the two or more active materials include one or more active materials including a higher density material than one or more other active materials.
	However, Bullock teaches wherein the two or more active materials (positive electrode and negative electrode) include one or more active materials (alpha-lead oxide) including a higher density material (dense layer; Col. 5 Lines 10-13) than one or more other active materials (beta-lead dioxide, 14, is porous; Col. 5 Lines 10-13 & Col. 5 Lines 51-56). The relative amounts of both active materials will affect the ultimate performance of the battery via the density of the electrode (Col. 4 Lines 56-62), and thus the dense and non-porous alpha-lead dioxide may be preferred over the porous beta-lead dioxide (Col. 5 Lines 51-56).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to have the pore surface area of the active materials of Masahiko have an outer layer with lower density and an area closer to the electrode with higher density, such as Bullock suggests, in order to improve the electrode performance.  
	Regarding claim 31, Masahiko further discloses the battery plate of claim 23, does not teach wherein the two or more active materials include one or more high density materials which have a density of about 3.7 g/cc or greater to about 4.1 g/cc or less.
	However, Bullock teaches wherein the two or more active materials (positive electrode and negative electrode) include one or more active materials (alpha-lead oxide) including a higher density material (dense layer; Col. 5 Lines 10-13) than one or more other active materials (beta-lead dioxide, 14, is porous; Col. 5 Lines 10-13 & Col. 5 Lines 51-56). The relative amounts of both active materials will affect the ultimate performance of the battery via the density of the electrode (Col. 4 Lines 56-62), and thus the dense and non-porous alpha-lead dioxide may be preferred over the porous beta-lead dioxide (Col. 5 Lines 51-56).
	The teaching above identifies the density of the active materials as results effective.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the density of the active materials of Masahiko, in order improve electrode performance. 
	Regarding claim 33, Masahiko further discloses the battery plate of claim 23, does not teach wherein the two or more one or more low density materials, have a density of about 2.6 g/cc or greater to about 2.9 g/cc or less.
	However, Bullock teaches wherein the two or more active materials (positive electrode and negative electrode) include one or more active materials (alpha-lead oxide) including a higher density material (dense layer; Col. 5 Lines 10-13) than one or more other active materials (beta-lead dioxide, 14, is porous; Col. 5 Lines 10-13 & Col. 5 Lines 51-56). The relative amounts of both active materials will affect the ultimate performance of the battery via the density of the electrode (Col. 4 Lines 56-62), and thus the dense and non-porous alpha-lead dioxide may be preferred over the porous beta-lead dioxide (Col. 5 Lines 51-56).
	The teaching above identifies the density of the active materials as results effective.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the density of the active materials of Masahiko, in order improve electrode performance. 

Claims 1, 4-5, 7-8, 10, 12, 15, 19-20 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saakes et al. (EP 3016182 A1).
	Regarding claim 1, Saakes discloses a battery plate (4, bipolar plate) comprising:
	a) a substrate (8) having a first surface (top surface of 8) opposing a second surface (bottom surface of 8);
	b) one active material (positive active material [0023]) disposed on the first surface (top surface of 8), and another active material (negative active material [0023]) disposed on the second surface (bottom surface of 8) of the substrate (8);
	wherein the one active material (positive active material) disposed on the first surface (top surface of 8) include two or more discrete active material regions (9, grids), wherein the two or more discrete active material regions (9) includes a first lead oxide (may contain tribasic lead sulphate, 3PbO*PbSO4, [0023]) and a second lead oxide (may contain tetrabasic lead sulphate, 4PbO*PbSO4, [0023]) different from the first lead oxide (tribasic lead sulphate, 3PbO*PbSO4, [0023]); and
	wherein the battery plate (4) is a bipolar plate ([0022]).
	Regarding claim 4, Saakes further discloses the battery plate of claim 1, wherein the two or more discrete active material regions (9) are deposited adjacent to one another (Figs. 1-3 show multiple of 9 adjacent to one another).
	Regarding claim 5, Saakes further discloses the battery plate of claim 1, wherein the one active material (positive active material [0023]) are in the form of a paste ([0023]).
	Regarding claim 7, Saakes further discloses the battery plate of claim 1, wherein the two or more discrete active material regions (9) have one non-active layer (11, separator) located therebetween (Figs. 2-3 show 11 has multiple 9 above and below it, thus therebetween).
	Regarding claim 8, Saakes further discloses the battery plate of claim 7, wherein the one non-active layer (11) includes an electrolyte adsorbent material (electrolyte [0027]) which is an adsorbent glass mat (AGM [0027]).
	Regarding claim 10, Saakes further discloses the battery plate of claim 1, wherein at least one of the two or more discrete active material regions (9) includes a tribasic lead oxide (tribasic lead sulphate, 3PbO*PbSO4, [0023]) or tetrabasic lead oxide (tetrabasic lead sulphate, 4PbO*PbSO4, [0023]).
	Regarding claim 12, Saakes further discloses the battery plate of claim 1, wherein at the first lead oxide includes a tribasic lead oxide (tribasic lead sulphate, 3PbO*PbSO4, [0023]) and the second lead oxide includes a tetrabasic lead oxide (tetrabasic lead sulphate, 4PbO*PbSO4, [0023]).
	Regarding claim 15, Saakes further discloses the battery plate of claim 1, wherein the two or more discrete active material regions (9) is a tetrabasic lead paste and a tribasic lead paste.
	Instant specification states a battery with a high energy density, a tetrabasic lead may be preferred, while for a battery with high power density, a tribasic lead may be preferred ([0005]).
	Therefore, Saakes teaches the limitation “wherein at least one of the two or more discrete active material regions is a high-energy paste while at least another of the two or more discrete active material regions is a high-power paste.”
	Regarding claim 19, Saakes further discloses the battery plate of claim 1, wherein the two or more discrete active material regions (9) are substantially symmetric (Fig. 2 shows 9 are substantially symmetric).
	Regarding claim 20, Saakes further discloses the battery plate of claim 1, wherein the two or more discrete active material regions (9) are discontinuous such that one or more gaps (spaces between the multiple 9, Figs. 2-3) separate the two or more discrete active material regions (9).
	Regarding claim 22, Saakes further discloses the battery plate of claim 1, wherein the one active material (positive active material [0023]) is substantially a same active material (positive active material) separated into the two or more discrete active material regions (9, Figs. 1-3 show 9 separating the positive active material).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Omae (JP H0773871 A – machine translation provided in this Office Action) discloses a lead-acid battery comprising of a dense alpha-lead dioxide and a beta-lead dioxide (abstract).
Onari (JP H10247491 A – machine translation provided in this Office Action) discloses a lead-acid battery comprising tetrabasic lead oxide and tribasic lead oxide (Fig. 2, abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721